IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT



EDWARD PRINTUP,               : No. 67 MM 2014
                              :
          Petitioner          :
                              :
                              :
    v.                        :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DAUPHIN COUNTY DISTRICT       :
ATTORNEY,                     :

             Respondent


                                       ORDER


PER CURIAM
      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the “Application for Petition Seeking Extraordinary Relief

under King[‘]s Bench Authority” is DENIED.